LEVON RESOURCES LTD. (An Exploration Stage Company) Audited Financial Statements For the years ended March 31, 2010, 2009 and 2008 (in Canadian Dollars) Index Page Management’s Responsibility for Financial Reporting 1 Auditors' Report to the Shareholders 2 Financial Statements Balance Sheets 3 Statements of Operations and Comprehensive Loss 4 Statements of Shareholders’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7-33 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The financial statements of Levon Resources Ltd. (an exploration stage company) are the responsibility of the Company’s management. The financial statements are prepared in accordance with Canadian generally accepted accounting principles and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to provide reasonable assurance that the Company’s assets are safeguarded, transactions are authorized and properly recorded, and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual financial statements prior to their submission to the Board of Directors for approval. The financial statements as at March31, 2010 and 2009 and for the years ended March 31, 2010, 2009 and 2008 have been audited by Smythe Ratcliffe LLP, Chartered Accountants, and their report outlines the scope of their examination and gives their opinion on the financial statements. “Ron Tremblay” “Lisa Sharp” Ron Tremblay Lisa Sharp CEO CFO Vancouver, Canada July 26, 2010 1 AUDITORS’ REPORT TO THE SHAREHOLDERS OF LEVON RESOURCES LTD. (An Exploration Stage Company) We have audited the balance sheets of Levon Resources Ltd. (an exploration stage company) as at March31, 2010 and 2009 and the statements of operations and comprehensive loss, shareholders’ equity and cash flows for the years ended March 31, 2010, 2009 and 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in Canada and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at March 31, 2010 and 2009 and the results of its operations and its cash flows for the years ended March 31, 2010, 2009 and 2008 in accordance with Canadian generally accepted accounting principles. “Smythe Ratcliffe LLP” (signed) Chartered Accountants Vancouver, Canada July 26, 2010 COMMENTS BY AUDITORS FOR UNITED STATES READERS In the United States, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note1 to the financial statements. Our report to the shareholders dated July26, 2010, is expressed in accordance with Canadian reporting standards, which do not permit a reference to such events and conditions in the auditors’ report when these are adequately disclosed in the financial statements. “Smythe Ratcliffe LLP” (signed) Chartered Accountants Vancouver, Canada July 26, 2010 2 LEVON RESOURCES LTD. (An Exploration Stage Company) Balance Sheets (in Canadian Dollars) As at March 31 ASSETS Current Cash $ $ Accounts receivable and prepaid expenses Investments (Note 5) Total Current Assets Due from related party (Note 11) Reclamation deposits (Note 6) Mineral properties (Note7) Equipment (Note 9) Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 11) Total Current Liabilities SHAREHOLDERS’ EQUITY Capital stock (Note 10) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ Nature of Operations and Going Concern (Note 1) Commitments (Note 13) Subsequent Events (Note 15) Approved on behalf of the Board: “Louis Wolfin” …Director Louis Wolfin “Ron Tremblay” …Director Ron Tremblay The accompanying notes are an integral part of these financial statements 3 LEVON RESOURCES LTD. (An Exploration Stage Company) Statements of Operations and Comprehensive Loss (in Canadian Dollars) Years ended March 31 Expenses Consulting and management fees $ $ $ Listing and filing fees General exploration Office, occupancy and miscellaneous Professional fees Salaries and benefits Shareholder relations and promotion Stock-based compensation (Note 10(d)) Travel Loss Before Other Items ) ) ) Other Items Interest income Foreign exchange gain (loss) ) Net Loss for Year ) ) ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investments (Note 5) ) ) Total Comprehensive Loss for Year $ ) $ ) $ ) Loss Per Share, Basic and Diluted $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these financial statements 4 LEVON RESOURCES LTD. (An Exploration Stage Company) Statements of Shareholders’ Equity (in Canadian Dollars) Years ended March 31 Number of Common Shares Capital Stock Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, March 31, 2007 $ $ $ ) $
